          Case 1:20-cv-02138-TSC Document 9 Filed 10/29/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  GOVERNMENT ACCOUNTABILITY
  PROJECT,

                        Plaintiff,

                 v.                                    Case No. 20-cv-2138 (TSC)

  U.S. DEPARTMENT OF THE TREASURY,


                        Defendant.


                                     JOINT STATUS REPORT

       Pursuant to the Court’s September 15, 2020, Minute Order, the Parties submit this joint

status report in this Freedom of Information Act (“FOIA”) matter for the Court’s consideration.

       Plaintiff Government Accountability Project’s FOIA request seeks a copy of the Office of

Foreign Assets Control (“OFAC”) application and license for Delta Crescent Petroleum.

Defendant U.S. Department of the Treasury (“Department”) has located approximately 134 pages

of records responsive to that request. These documents are currently undergoing the submitter

notice process for the potential redaction of confidential commercial information under Exemption

4. See 5 U.S.C. § 552(b)(4). Defendant currently anticipates that all responsive, non-exempt

information will be produced to Plaintiff by the first week of December 2020. Accordingly, the

Parties do not believe an Open America stay is appropriate at this time. Further, because of the

specific nature of Plaintiff’s FOIA request and the limited number of responsive documents, the

Parties cannot determine at this time whether a Vaughn index or dispositive motions will be

necessary for this litigation. The Parties are hopeful that this matter can be resolved without

substantial additional involvement by the Court.
          Case 1:20-cv-02138-TSC Document 9 Filed 10/29/20 Page 2 of 2




       Given the above, the Parties respectfully propose that the Court enter an order requiring

another joint status report by December 15, 2020, updating the Court on the status of the

production. A Proposed Order is also attached for the Court’s consideration.



Dated: October 29, 2020                     Respectfully Submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney

                                            DANIEL F. VAN HORN, D.C. Bar #924092
                                            Chief, Civil Division

                                            By: /s/ William Chang
                                            WILLIAM CHANG
                                            D.C. Bar #1030057
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Telephone: (202) 252-2510
                                            William.chang2@usdoj.gov

                                            Counsel for Defendant


                                            /s/ Matthew Topic
                                            MATTHEW TOPIC; Bar No. IL0037
                                            MERRICK WAYNE; Bar No. IL0058
                                            Loevy & Loevy
                                            311 N. Aberdeen St., Third Floor
                                            Chicago, IL 60607
                                            Tel: (312) 243-5900
                                            foia@lovevy.com

                                            Counsel for Plaintiff




                                               2
